Citation Nr: 0127663	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 3 to April 26, 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In June 1999 written argument, the veteran's attorney 
asserted that the veteran is totally disabled and thus 
entitled to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As such, if on remand the RO establishes service connection 
for PTSD, if appropriate, VA must consider this claim.

In July 2000, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


REMAND

The record shows that, in March 2000, the veteran requested 
the opportunity to testify at a hearing before a Member of 
the Board in Washington, DC.  In December 2001, following the 
Board's grant of the veteran's motion to advance his case on 
the Board's docket, the Board contacted the veteran's 
attorney to clarify whether the veteran still desired to 
appear at a hearing before a Member of the Board in 
Washington, DC.  

A report of contact dated in December 2001, shows that 
personnel at the Board spoke to a secretary in the office of 
the veteran's representative.  Board personnel advised the 
secretary that it would be at least five months before the 
veteran could be afforded a hearing before a Board member at 
the RO.  She responded that both the veteran and his 
representative were aware of the time frame, but continued to 
desire a hearing before a Board member at the RO.

Notwithstanding its decision to grant the veteran's motion to 
advance this case on the docket, the Board has no discretion 
but to remand this matter for a hearing before a Member of 
the Board at the RO.  38 U.S.C.A. § 7107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.704 (2001).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board at 
the RO in accordance with 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


